Citation Nr: 0527026	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  98-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  He also had approximately four months of 
prior active service.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2003, the Board issued a decision that denied a 
rating in excess of 10 percent for the veteran's low back 
disability and denied other claims.  The veteran appealed the 
denial of a higher initial rating for low back disability to 
the United States Court of Appeal for Veterans Claims 
(Court).  In April 2004, the Court granted a joint motion of 
the parties, vacated the Board's denial and remanded the 
matter for action consistent with the joint motion.  

In September 2004, the Board remanded the case to the Appeals 
Management Center (AMC) for further development.  Thereafter, 
the case was returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability has 
been manifested by pain and slight limitation of motion; 
flexion of the thoracolumbar spine is not limited to 60 
degrees or less; and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.

2.  The veteran's service-connected low back disability is 
not manifested by neurological impairment, muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  Through 
the statement of the case and supplemental statements of the 
case the veteran was informed of the criteria for evaluating 
his low back disability.  He was provided with the additional 
notice required by the VCAA by letter dated in September 
2004, to include notice that he should submit any pertinent 
evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for a higher initial rating for his service-
connected low back disability has been obtained.  In 
addition, the veteran has been afforded several VA 
examinations assessing the severity of his service-connected 
low back disability.  Neither the veteran nor his 
representative has identified any additional that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the AMC readjudicated the veteran's 
claim in June 2005.  There is no indication or reason to 
believe that its decision would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of this claim by 
the RO or the AMC are insignificant and non prejudicial to 
the veteran, and do not warrant another remand and further 
delay of the appellate process, particularly in view of the 
fact that this appeal was initiated over 8 years ago.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Service medical records note the veteran's complaint of back 
strain, with examination positive for pain and spasm.

In February 1997, the veteran claimed he had developed a back 
problem due to an uneven gait resulting from a service-
connected left knee disability.
 
The veteran presented for a VA examination in July 1997.  The 
examiner noted that the veteran had pain in his lower back 
with forward flexion, backward extension and left lateral 
flexion.  The veteran limped at the time of the examination. 
Musculature of the back was stated to be normal.  The veteran 
demonstrated range of lumbar motion as follows:  forward 
flexion to 90 degrees with pain; backward extension to 30 
degrees with pain; left lateral flexion to 30 degrees with a 
lot of pain; right lateral flexion to 30 degrees; left 
rotation to 40 degrees; and right rotation to 50 degrees.  
There was no evidence of neurologic involvement, to include 
sensory changes. The examiner also noted that the veteran's 
reflexes were normal.

At the time of the July 1997 examination, the veteran 
described back pain with activities.  The veteran was noted 
to have worked in the construction field and then moving 
furniture or painting houses.  He reportedly last worked in 
November 1996, and stated he found it difficult to be 
employed.  He indicated he had increased back pain with 
prolonged walking or standing.  He stated he took Tylenol for 
his back and lower extremity pain, with some relief.  Lumbar 
spine X-rays were normal.  The examiner related the veteran's 
low back complaints to the alteration in gait and other lower 
extremity symptoms.  The examiner indicated that the 
veteran's pain would make it difficult to find permanent 
employment.

In a rating decision dated in September 1997, the RO granted 
service connection for low back disability as due to the 
veteran's service-connected left medial malleolus and left 
tibial plateau fracture residuals and assigned a 10 percent 
rating effective February 28, 1997.  

In March 1999 the veteran presented for another VA 
examination.  X-rays showed minimal arthritis of the lumbar 
spine.  The veteran complained of soreness with fatigability 
for which he took Tylenol.  He denied flare-ups or 
precipitating factors or negative affect on his usual 
occupation or daily activities.  He had forward flexion to 95 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees and rotation to 30 degrees.  The examiner noted that 
the veteran had increasing soreness or pain with flare-ups 
but no additional limitations or additional measure of 
functional impairment due to pain, fatigue, weakness, or a 
lack of endurance.  Neurologic examination was negative, with 
normal sensory sensation.  There was neither painful motion 
nor spasm.  The impression was mechanical back pain syndrome 
characterized by soreness of the back muscles.  

The veteran sought VA treatment in February 2000 for back 
pain.  The outpatient entry notes a visit to the emergency 
room six months earlier for other problems treated with 
skeletal muscle relaxer and Motrin.  The veteran reported 
relief from such treatment.  The veteran indicated he was 
currently employed as an industrial painter, a job involving 
heavy lifting.  He denied radiation of his back pain.  
Examination revealed left paraspinal muscle discomfort.  
Passive leg lifting was negative; active lifting was worse on 
the left.  There was no loss of lordosis in the prone 
position.  Neurologic examination revealed temperature and 
touch sensations to be intact.  The impression was low back 
pain, treated with heat, exercises, a muscle relaxer and 
Naproxen.  VA outpatient records dated in March 2000 note the 
veteran's use of medications for lower extremity and back 
pain.  One hospitalization report, pertinent to psychiatric 
problems, includes a notation that the veteran's lower 
extremity reflexes and sensation were intact, with full 
strength.

An August 2000 magnetic resonance imaging of the spine showed 
mild degenerative changes and a small focal central disk 
protrusion at L5 to S1.  In October and December 2000, the 
veteran had a spinal injection for his back pain.  No 
radiculopathy was noted.

A January 2001 VA outpatient record notes that the veteran 
was unable to tolerate a peroneal study to assess complaints 
of occasional numbness of the left thigh. Electromyographic 
and nerve studies of the left tibial motor, left sural, left 
tibialis anterior, left gastrocnemii medialis and lumbosacral 
paraspinal muscles bilaterally were conducted.  The 
impression was no electro diagnostic evidence of neuropathy 
or radiculopathy.

VA outpatient records dated in December 2001 document the 
veteran's complaints of low back and left hip pain, triggered 
by lifting, sitting, standing or the weather.  The VA 
physician noted that the veteran had significant pain 
behavior, to include lateral defensive posture to protect the 
left hip, and recommended X-rays to better ascertain the 
nature of the problem.  Clinical examination revealed mild 
spasm and tenderness in the low back, stated to be probably 
due to abnormal posture.  Straight leg raising was negative 
bilaterally and reflexes were normal.  The veteran's gait was 
described as mechanically dysfunctional.  The veteran was 
noted to have sacroiliitis treated with steroid injection 
with some benefit.  The records also include note of the 
veteran's problems with alcohol and depression and indicate 
that he had lost his employment a few months earlier.

A VA outpatient record dated in January 2002 notes that X- 
rays of the hips and lumbar spine were within normal limits.  
The veteran's gait was described as atypical with flexion in 
the hips and knees and listing to the right.  The physician 
noted a satisfactory range of motion of the lumbar spine, 
with a level pelvis and no gluteal atrophy.  There were a 
full range of motion and normal power in the lower 
extremities, without apparent atrophy or disproportion.  
Neurologic examination was intact.

The veteran presented for a VA examination in October 2002.  
He complained of sharp lower back pain, to include in the 
sacroiliac area on the left side.  He reported difficulty 
laying on his bed, bending or sitting.  He also reported 
occasional numbness and stiffness in the left ankle, as well 
as left knee stiffness.  The veteran denied receipt of 
medical treatment or use of any medications for these 
complaints.  The October 2002 examiner noted that the veteran 
did not appear to be in any pain. His posture was described 
as good and erect and his lower extremities were equal. The 
veteran complained of knee pain upon squatting.

Examination of the lumbosacral spine revealed a normal lumbar 
lordosis.  The veteran demonstrated extension to 30 degrees, 
with pain; flexion to 70 degrees; lateral motion to 25 
degrees bilaterally; and rotation to 25 degrees.  The 
examiner identified a nonpainful range of motion as follows: 
0 to 15 degrees extension; 0 to 50 degrees flexion; 0 to 20 
degrees lateral flexion bilaterally; and 0 to 20 degrees 
lateral rotation, bilaterally.  There was no evidence of any 
neurologic deficiency. The examiner opined there were no 
functional loss due to pain and no information from the 
veteran relevant to flare-ups.  X- rays of the lumbosacral 
spine were normal.  The impression was subjective complaint 
of low back pain without any objective evidence of a lower 
back orthopedic condition.

The October 2002 examiner summarized that there was no 
objective evidence of tenderness or pain and that the 
veteran's low back disability was not likely to interfere 
with his ability to work.

During a VA examination in March 2005, the veteran reported 
that his daily back pain was localized in the small of his 
back and sometimes down his left leg.  He also complained of 
numbness in the left upper thigh.  The duration of his back 
pain could be anywhere from 3 seconds to several days.  
According to the veteran, his pain would be extremely intense 
at times causing him to double over.  He also reported 
periods of flare-up that were typically brought on by moving 
the wrong way.  During these flare-ups, his pain could be 
intense and last several days.  However, he was not receiving 
any medical treatment for his low back.  

The examiner noted that the veteran walked unaided without a 
brace, and the veteran believed that he could walk about 4 
hours or 2 miles before developing pain.  He was not 
unsteady.  The veteran denied that his back affected 
activities of daily living including grooming, bathing, 
toileting, and dressing.  The veteran ran his own fence 
building company.  However, because of his back, he could not 
do a lot of the work and had to hire people to dig holes and 
operate equipment.  On occasion, he would carry some items 
such as 4 x 4 posts and 40-pound bags of cement without any 
problems.  However, the veteran could not use a roto-tiller 
for gardening, play basketball, or swim.  If he drove for 
over two hours, he developed back pain.  

Physical examination revealed that the veteran walked with a 
slight limp.  Examination of the thoracolumbar spine revealed 
no tenderness and no spasm.  Curvature of the lumbar spine 
was normal and the veteran exhibited normal symmetry and 
rhythm of spinal motion.  The veteran appeared comfortable 
without any acute or chronic pain.  Forward flexion was 
"very supple" to 90 degrees with no pain.  Extension was to 
30 degrees with a statement of pain at 30 degrees.  On 
repetition, there was no change in joint function or range of 
motion.  Left lateral flexion was from 0 to 35 degrees with a 
statement of pain at 35 degrees.  Right lateral flexion was 
from 0 to 40 degrees with no pain.  Left lateral rotation was 
from 0 to 30 degrees with no pain and right lateral rotation 
was from 0 to 30 degrees with no pain.  

The veteran reported that, during flare-ups, he walked around 
with his back bent forward.  During these periods, he could 
not extend his back and would be bent from 0 to 30 degrees of 
forward flexion.  He reported that flare-ups occurred at 
least 6 days a month and that he could not work during the 
flare-ups.  However, the examiner noted that the veteran had 
not had any incapacitating episodes requiring bed rest 
prescribed by a physician or treatment by a physician.  

Neurologic examination revealed that sensation was intact to 
pinprick except for a questionable area of decreased dullness 
to pinprick over the left buttock.  The examiner noted that 
this finding was inconsistent and there was no dullness of 
the upper thigh.  On motor examination, the veteran had 
excellent motor strength for flexion and extension at the 
knees and there was no apparent motor impairment for flexion 
or extension at the hip.  There was no pain on straight leg 
raising to 90 degrees on either the right or left side.  
Nerve conduction studies revealed no evidence of 
radiculopathy, but did reveal evidence of left peroneal nerve 
atrophy from an old injury.  

The examiner noted that there was no objective evidence of 
pain.  The only evidence of pain was the veteran's statement 
of pain at a certain point of range of motion.  To the 
examiner, the veteran appeared comfortable and moved freely 
and easily throughout the examination.  There was no muscle 
spasm on extreme forward bending.  There was no loss of 
lateral spine motion or lifting of the whole spine to the 
opposite side.  Goldthwait's sign was not present.  There was 
no abnormal mobility on forced motion.  The examiner stated 
that the veteran's physical findings were essentially normal 
with the exception of a complaint of lower back pain on 
extension to 30 degrees and a similar complaint of left 
lateral flexion to 35 degrees.  

With regard to employability, the examiner opined that the 
veteran was capable of light work all day.  He was also 
capable of moderate work, including lifting up to 40 pounds 
on occasion for several hours a day.  During a flare-up, he 
was not capable of working.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

In the present case the veteran is in receipt of a 10 percent 
rating which represents the initial rating assignment.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then current severity of the disorder.  
The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, at 126-28.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293(2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  For 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent disability evaluation is warranted.  
For forward flexion of the thoracolumbar greater than 60 
degrees, but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent disability evaluation 
is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.


Analysis

As a preliminary matter, the Board notes that although the 
veteran has complained of some neurological symptoms, all 
evaluations have been negative for evidence of radiculopathy 
or intervertebral disc syndrome.  In addition, the evidence 
does not show and the veteran has not alleged that he has 
ever had an incapacitating episode requiring bedrest 
prescribed by a physician.  Therefore, the disability does 
not warrant a compensable rating under the former or current 
criteria for evaluating intervertebral disc syndrome.

With respect to the other criteria in effect prior to 
September 26, 2003, the Board notes that the veteran was 
found to have mild muscle spasm in December 2001, but all 
other evaluations were negative for the presence of muscle 
spasm.  In addition, loss of lateral spine motion in a 
standing position was not found, nor was any other evidence 
suggesting that the veteran's lumbosacral strain more nearly 
approximated the criteria for a 20 percent evaluation than 
the criteria for a 10 percent evaluation.  

With respect to limitation of motion during the period prior 
to September 26, 2003, the medical evidence shows that 
despite complaints of pain and stiffness in July 1997, the 
veteran was noted have flexion to 90 degrees; extension to 30 
degrees; lateral flexion to 30 degrees; rotation to the left 
to 40 degrees and rotation to the right to 50 degrees.  The 
veteran was noted to have pain with extension and "a lot of 
pain" with left lateral flexion, but the examiner did not 
identify objective evidence of pain.  

Similarly, in May 1998 he had forward flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees and 
rotation to 30 degrees.  While the veteran was noted to have 
increasing soreness or pain with flare-ups, no assessment of 
the additional limitation of motion with flare-ups was 
provided and the examiner noted no additional functional 
impairment due to pain, fatigue, weakness, or a lack of 
endurance.  The examiner noted that there was no painful 
motion.  

During examination in October 2002, the veteran reported that 
he had pain-free motion as follows:  extension from 0 to 15 
degrees; flexion from 0 to 50 degrees; bilateral lateral 
flexion from 0 to 20 degrees; and bilateral lateral rotation 
to 20 degrees.  Although the veteran claimed that motions 
beyond those ranges were painful, the examiner stated that 
there was no objective evidence of pain.  After consideration 
of the veteran's complaints and the clinical findings, the 
examiner concluded that there was no objective evidence of an 
orthopedic condition of the low back.  

Thus, even when all pertinent disability factors are 
considered, it is clear that the limitation of motion of the 
veteran's low back during the period prior to September 26, 
2003, did not more nearly approximate moderate than slight.  

Likewise, the veteran's low back disability does not warrant 
a higher rating under the formula for rating disabilities of 
the spine which became September 26, 2003.  The pertinent 
evidence for this period consists of the report of the March 
2005 VA examination.  The pertinent findings on this 
examination were essentially normal, to include no muscle 
spasm, no abnormal spinal contour and no objective evidence 
of pain.  The veteran did not complain of incoordination, 
weakness, or excess fatigability, nor did the examiner note 
the presence of any such functional impairment.  Although the 
veteran informed the examiner that he had flare ups and that 
the flare ups sometimes involved intense pain, there is no 
evidence substantiating that the veteran has had any flare 
ups during the period beginning September 26, 2003, and the 
veteran informed the March 2005 examiner that he was not 
receiving treatment for his back.  

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
addition, the Board has considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are consistent with 
the assigned evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of- the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

An initial rating in excess of 10 percent for a low back 
disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


